DETAILED ACTION

Response to Arguments
	Applicant’s remarks filed 14 February 2022 have been fully considered.  The amendments resolve each of the rejections previously raised under 35 U.S.C. 112(a) and 112(b).  Additionally, the amendments collectively distinguish from the prior art of record for at least the reasons noted by applicant.  Additionally, each of claims 1 and 13 as amended distinguish from the prior art collectively for reasons documented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Coleman on 01 June 2022.
The application has been amended as follows: 
In claim 1, change “the predetermined area” in the second line of the second clause of the body of the claim to – “a predetermined area” – ;
In claim 13, change “the predetermined area” in the first line of the second clause of the body of the claim to – “a predetermined area” –.



Reasons for Allowance
The following is an examiner’s statement of the reasons for allowance:
	The prior art neither teaches nor fairly well suggests a contactless system for assessing/determining at least one hemodynamic parameter or vital signs including 1) one or more contactless light sources, 2) a contactless camera subsystem comprising one or more cameras which are configured to follow and track a predetermined area of a moving living subject as the subject moves from one location to another location, 3) a controller configured to generate non-contact PPG waveforms, 4) one or more polarizers to polarize light emitted by the contactless light source(s) such that the polarized light is maintained in the polarized state at a predetermined depth range, and 5) a detector polarizer coupled to each of the one or more cameras which discriminates the polarized light maintained in the polarized state at the predetermined depth range from light which has not been maintained in the polarized state at the predetermined depth range, in combination with each of the other features recited in independent claim 1.
	The prior art neither teaches nor fairly well suggests a method for assessing/determining at least one hemodynamic parameter or vital signs including 1) contactlessly emitting light incident on a living subject, 2) following and tracking a predetermined area when the subject moves from one location to another location within one or more fields of view and generating a time sequence of images of the predetermined area, 3) generating one or more non-contact PPG time domain analysis waveforms, 4) polarizing the light incident on the subject to a polarized state such that it is maintained in the polarized state at a depth, and 5) discriminating the polarized light maintained in the polarized state from polarized light which has not been maintained in the polarized state, in combination with each of the other features recited in independent claim 13.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Kumar et al. (Biomedical Optics Express) teaches region-based tracking algorithms (“distancePPG,” “MRC algorithm,” and “region based motion tracking algorithm” which are elaborated in sections 4.4 and 5.3 through 5.4) for processing non-contact PPG signals which are applicable to “various motion scenarios” as in the abstract, including at least lateral movements of the head.  However, there is no suggestion to combine the PPG algorithms with a detector polarizer which discriminates light maintained in the polarized state at a predetermined depth from light which has not been maintained in the polarized state at the predetermined depth, as required by the independent claims.
de Haan et al. (Physio. Meas.) teaches non-contact PPG systems used in the context of surveillance or for monitoring patients undergoing exercise, with examples given for monitoring on each of the exercise devices shown in Fig. 5, which, in combination with a drone-mounted camera as in Al-Naji, would suggest monitoring a subject moving from one location to another location; however, there is no suggestion for combining this feature with a detector polarizer which discriminates light maintained in the polarized state at a predetermined depth from light which has not been maintained in the polarized state at the predetermined depth, as required by the independent claims.
Maeda et al. (Biomedical Engineering) teaches measuring PPG while a patient walks, but not by remote/non-contact means.  There is also no suggestions of a detector polarizer which discriminates light maintained in the polarized state at a predetermined depth from light which has not been maintained in the polarized state at the predetermined depth, as required by independent claims 1 and 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793